Citation Nr: 0903723	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  08-13 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide/chemical exposure.

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to March 
1949 and May 1951 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran presented testimony at 
a videoconference hearing before the undersigned Acting 
Veterans Law Judge in January 2009.  A transcript of this 
hearing is associated with the veteran's claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in 
November 2006.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).  VA has developed 
specific procedures to determine whether a veteran was 
exposed to herbicides in a vicinity other than Vietnam or 
along the demilitarized zone (DMZ) in Korea.  See VA's 
Adjudication Procedure Manual (M21-1MR), Part VI, Subpart ii, 
2.C.10n.  

In this case, the veteran contends that he developed a skin 
disorder as a result of active service.  The Board notes that 
the veteran does not allege that he served in the Republic of 
Vietnam, but that he claims he was exposed to Agent Orange 
and chemicals while working as an aircraft maintenance 
technician in Europe.  He stated his job involved maintaining 
and cleaning planes, including those that had sprayed Agent 
Orange in Vietnam.  Service treatment records document 
various skin conditions, including dermatitis in January 
1959, lichen simplex chronicus in April 1961 and February 
1962, and athlete's foot in April 1970.  Post-service 
treatment records include multiple diagnoses of dermatitis 
and various rashes and inflammations.  A March 2006 Moncrief 
Army Hospital treatment report noted the veteran had 
recurring blisters to his arms and legs without known cause 
and that he had a history of possible Agent Orange exposure.  
A provisional diagnosis of dermatitis was provided.  A biopsy 
was recommended.  As this matter has not been addressed by VA 
examination, the Board finds additional development is 
required prior to appellate review.  

The veteran also contends that he has vertigo as a result of 
active service.  The medical evidence of record shows a 
February 2004 private magnetic resonance imaging (MRI) scan 
of the brain revealed numerous parietal microinfarcts.  A 
November 2006 private medical report signed by S.G.Y., M.D., 
and S.R.I., M.D., noted the veteran had a progressively 
worsening disequilibrium (dizziness, vertigo) for which no 
cause was evident upon neurology examination and MRI findings 
in September 2006.  They found it was reasonable to conclude 
that because the auditory nerves and vestibular nerves run 
together from the inner ear to the brain, that the veteran's 
disequilibrium was a probable consequence of the same 
service-connected trauma that caused his earlier hearing 
loss.  A May 2007 VA ear disease examination, however, found 
the veteran's vertigo was most likely caused by or the result 
of cerebrovascular disease which was proven by MRI.  It was 
noted that this was not likely a peripheral vertigo and 
suggested that an etiology opinion should be addressed by a 
neurologist.  At his hearing in January 2009 the veteran 
denied any history of cerebrovascular disease.  In light of 
the inconsistent medical opinions of record, the Board finds 
an additional examination by a neurologist is required.

The Board also notes that the available record does not 
include copies of the September 2006 private neurology 
examination or MRI reports nor other treatment records from 
the First Care Family Medical Treatment Center.  In addition, 
at his January 2009 hearing the veteran testified that he had 
received treatment at the Richmond Northeast hospital.  If 
available, these records should be obtained for an adequate 
determination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have provided treatment 
for a skin disorder or vertigo/dizziness 
since his discharge from service.  This 
request should specifically include 
records from: Richmond Northeast Hospital, 
the First Care Medical Treatment Center, 
and the September 2006 neurology and MRI 
reports.  After he has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If 
these records cannot be obtained, a 
notation to that effect should be inserted 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  The veteran should be requested to 
provide additional details (e.g., the 
dates, location(s), unit number(s), etc.) 
as to his exposure to herbicides or 
chemicals while performing duties as an 
aircraft maintenance technician during 
military service. 

3.  Appropriate action should be taken to 
verify the veteran's claimed herbicide and 
chemical exposure in locations other than 
in Vietnam during the Vietnam Era or along 
the DMZ in Korea, to include exposure 
while working on and washing down planes 
alleged to have sprayed herbicides during 
his service.

4.  The veteran should be scheduled for a 
VA examination by an appropriate medical 
specialist for an opinion as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) 
that he has a present skin disorder as a 
result of active service, to include due 
to any herbicide/chemical exposure.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The veteran should be scheduled for a 
VA neurology examination for an opinion as 
to whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that he has vertigo as a result of 
active service.  Any opinion provided 
should be reconciled with the etiology 
opinions provided in November 2006 by Drs. 
S.G.Y. and S.R.I. and the May 2007 VA 
examiner.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

7.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



